DETAILED ACTION
1.	This office action is in response to the communication filed on 04/12/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
3.	Claim(s) 1 has/have been amended to address the claim rejection(s) under 35 U.S.C. 101.  The claim rejection(s) under 35 U.S.C. 101 is/are withdrawn.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method to identify phishing attacks.  Independent claims 1, 14 and 19 identify the uniquely distinct features for receiving a notification of a phishing attempt, searching for recipients of the phishing attempt based on a parameter of the phishing attempt, identify the recipients have interacted or have been successfully targeted by the phishing attempt using an observable interaction with the phishing attempt, wherein the observable interaction is a detected interaction with the phishing attempt by a user; providing a summary of the recipients; and performing security measures in response to the phishing attempt, taken in combination with the 
One of the closest prior art, Vargas Gonzalez (US 20190132356 A1), discloses a method to detect the identities of victims of phishing activities, wherein a user is determined to interact with a website or a suspected phishing site. The other closest prior art, Cohen et al. (US 20160006749 A1), discloses a method to analyze phishing-related data items, and identifying one or more recipients of emails associated with phishing activity. However, either singularly or in combination, Vargas Gonzalez and/or Cohen et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 14, 19, and the respective dependent claims 2-13, 15-18, 20 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437